United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1175
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Arkansas.
                                        *
Javier Torres-Castro,                   *    [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: September 2, 2003
                              Filed: September 9, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Javier Torres-Castro appeals the sentence the district court* imposed on his
guilty plea to illegal reentry following conviction for an aggravated felony and
deportation, in violation of 8 U.S.C. § 1326(a) and (b). Torres-Castro now argues
for the first time that the district court improperly enhanced his base offense level
under U.S.S.G. § 2L1.2(b)(1)(A)(ii) (16-level increase if defendant previously was
deported after felony crime-of-violence conviction). We disagree. The district court
did not commit plain error because Torres-Castro’s earlier Arkansas conviction for

      *
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
third degree domestic battery qualified as a felony crime of violence. See Ark. Code
Ann. §§ 5-26-305 (Michie 1997 & Supp. 2003); United States v. Montanye, 996 F.2d
190, 192 (8th Cir. 1993) (en banc) (standard of review). Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-